Citation Nr: 9923695	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  90-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for generalized anxiety disorder, to include a total 
rating based on individual unemployability arising from the 
service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

The above matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 confirmed rating decision 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The appeal was denied by the 
Board in an October 1990 decision that the veteran appealed 
to the United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court").

Pursuant to a motion filed by VA in December 1991, the Court 
issued an Order in February 1992, vacating the Board's 
decision of October 1990 and ordering additional development 
and the re-adjudication of the appeal.  See, [redacted].  The 
Board then remanded the appealed matter twice, in September 
1992 and September 1997, and the matter is now back at the 
Board, ready for its review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that the veteran's current 
social and industrial impairment is total.

3.  Reasonable doubt has arisen regarding the question of 
whether the veteran's current total social and occupational 
impairment is solely due to the service-connected generalized 
anxiety disorder, rather than to a nonservice-connected 
organic brain dysfunction, or dementia, or to a combination 
of both the service-connected and the nonservice-connected 
disorders, as the evidence regarding this question evidently 
is in equipoise.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a total 
rating based on total social and occupational impairment 
arising from the service-connected generalized anxiety 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Part 4, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

The pertinent VA laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The record shows that the veteran is currently service-
connected for generalized anxiety disorder, with a 50 percent 
schedular rating.  Such a rating is warranted, under the set 
of regulations that was effective prior to a comprehensive 
revision of the regulations addressing service-connected 
mental disorders that was made effective in November 1996 
(hereinafter, "the old regulations"), when the individual's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and when, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9400 (1996).

Under the set of regulations that was made effective in 
November 1996 (hereinafter, "the new regulations"), the 
current 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9400 (1998).

Under the old regulations, a 70 percent rating is warranted 
when the individual's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9400 (1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9400 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the  attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9400 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9400 (1998).

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  However, if the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability, without regard to advancing age.  38 C.F.R. 
§ 3.341(a) (1998).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see, also, 38 C.F.R. 
§ 4.3 (1998).  In other words, when a veteran seeks benefits 
and the evidence is in relative equipoise, the law dictates 
that the veteran prevails.  This "unique standard of proof" 
is in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

Finally, the Court has said that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Factual background:

The record shows that the veteran has been service-connected 
for a mental disorder that has been alternatively diagnosed 
as anxiety reaction, psychoneurosis and generalized anxiety 
disorder since shortly after his separation from active 
military service in 1946.  The 50 percent rating has been in 
effect since November 1981.

The Board notes, at the outset, that the pertinent evidence 
in the record that was produced pursuant to the two 
aforementioned remands of September 1992 and September 1997, 
to be discussed in the following paragraphs, is plentiful and 
sufficient for rating purposes.  It essentially consists of 
the reports of VA social and industrial surveys conducted in 
November 1993 and November 1994, the report of a VA aid and 
attendance medical examination that was conducted in May 
1994, the report of a VA PTSD medical examination that was 
conducted in April 1995, the reports of two VA mental 
disorders examination that were conducted in November 1997 
and the report of a VA neuropsychological evaluation 
(assessment) that was conducted in November 1997.

The report of the November 1993 VA social and industrial 
survey reveals complaints of multiple mental health and 
physical problems, including tearfulness, nightmares, 
restless sleep, nervousness, heart trouble and skin cancer, 
all of which the veteran said interfered with his daily 
activities.  The veteran described a normal pre-service life 
and a "particularly upsetting" military service after which 
he sought medical treatment, including hospitalization, for 
his nervousness, but was able to go into farming with the 
help of his supportive family.  Until several years prior to 
this survey, he said that he had been very active on his 80-
acre farm with activities such as hunting and working with 
the crops but, gradually, his energy declined and he lost 
interest in his usual activities and now he got out only 
occasionally. 

According to the above report, the veteran reported 
"significant sadness" due to several deaths in his family 
(those of his father, mother, a sister and a brother).  He 
showed no evidence of a thought disorder or hallucinations, 
but there were depressive symptoms of sadness, tearfulness, 
sleep disturbances, lethargy, loss of interest, withdrawal 
and past suicidal ideation.  It was noted that he had a very 
supportive wife and son, which helped him feel better, and 
that he tried to socialize with a few friends.  Due to his 
physical and emotional problems, he was not able to 
participate in the activities that once provided pleasure on 
his farm such as gardening, hunting and just walking around 
the peacefulness of the farm.  Both the veteran and his wife 
stated that he had nightmares of inservice combat, was 
frequently lost on thoughts about combat and never felt far 
away from his military memories.  In the social worker's 
opinion, the veteran's work on the farm allowed him solitude 
to do his work at his pace, with minimal contact with others, 
and without having to work under organized supervision.  The 
supportiveness of his family also helped insulate him 
whenever his depression and anxieties were more intense than 
if he had been working in an hourly or salaried occupation.

According to the report of the May 1994 VA aid and attendance 
medical examination, the veteran had a fair nutrition, a slow 
gait, was not bedridden (although he spent two hours in bed 
during daytime), could dress, eat, go to the bathroom and 
walk in and out of the home unassisted, but could not bathe 
unassisted.  According to the subscribing physician, 
improvement was not anticipated, the veteran suffered from 
mild dementia versus memory loss and was therefore not 
reliable to prepare his own meals and monitor his intake of 
medicine.  High blood pressure and coronary artery disease, 
with a recent myocardial infarction, were diagnosed.
 
According to the November 1994 VA social and industrial 
survey, a neighbor who had known the veteran and his wife for 
the past 30 years said that she had noticed a sharp decline 
in the veteran's health and that she knew that he had not 
been able to work for the past 10 years.  The subscribing 
social worker stated in the report that the interview with 
the veteran and his wife was cordial and cooperative and that 
they both went out of their way to answer the social worker's 
questions and assist in the inquiry.  The veteran said that 
he had been a farmer most of his life, mostly growing cotton 
and soybeans, that he had not made a crop since 1968 and that 
his health and the cost of farming had put him out of 
business.  The social worker noted that the land around the 
home indeed showed no indication that a crop had been planted 
in a long time and that the maintenance of the home indicated 
that the veteran had not been able to do much "handy" man 
work in a long time.  The information provided and the 
appearance around the home were consistent with the 
information provided by the neighbor to the effect that the 
veteran had not been able to do much for the past 10 years.

The above report also reveals that, pursuant to arrangements 
made by the veteran and his wife, the social worker visited 
the bank where they did their banking and talked to an 
official who knew both individuals and who confirmed that the 
veteran had not been able to work for the past 10 years and 
said that, if he could work, he would, just because of the 
type of person that he was.  The social worker then concluded 
that the veteran was not working and had not worked for the 
past 10 years, that his health was declining, but that it 
could not be established what diagnosis had mostly caused 
such decline, that the contribution of the veteran's health 
to his unemployment was established, that the persons the 
social worker spoke with indicated that the veteran was a 
hard-working individual who was willing to do whatever it 
took to provide for his family and that the feeling of these 
persons was that his health was the main reason for his 
unemployment.

According to the report of the April 1995 VA PTSD medical 
examination, the veteran, a 74-year old individual, reported 
that he was "bad[ly] depressed," much more so after the 
recent unexpected death of his 39-year-old son.  The veteran 
had a good spiritual life but thought about the deceased son 
and wept regularly.  While he could hardly ambulate, he 
forced himself to walk some every day and his activities 
seemed to consist solely of talking some with friends, 
watching television and walking.  It was noted that he had a 
substantial amount of anxiety, that he complained of frequent 
nightmares, once or twice per week, and that it was clear 
that he had not been substantially employed for well more 
than 10 years, the main reason for this being his health.  He 
did have a very clear history of working hard to support his 
family for the majority of his adult life and he stated that 
his "nerves" was one of the factors that had contributed to 
his not being able to work.

According to the subscriber of the above report, the veteran 
had no substantial problem with alcohol abuse and "it is 
perfectly obvious that [the veteran] is unable to work at all 
at this time."  The examiner noted that the veteran was 
untidy, unkempt, disheveled and not well shaven, although he 
actually appeared more run-down than he was, as he showed 
humor and some decent memory, as well as intellectual 
sharpness, during the interview.  His memory, judgment and 
insight were all good and there were no hallucinations, 
although his mental impairment was deemed moderate and he was 
found to be nervous and severely depressed.  The impression, 
in Axis I, was listed as generalized anxiety disorder, and 
the examiner noted that, if this were coded in modern 
terminology, this would be coded as PTSD, but that the 
initial diagnosis of generalized anxiety disorder was 
synonymous and sufficient.  The examiner also included in the 
report the following comment:

This elderly man is unable to seek 
gainful employment and would be unable to 
hold such employment if he had it.  He 
has obviously reached a stage in his life 
where he cannot support himself by his 
own efforts any longer.  Part of his 
disability clearly dates back to and is a 
result of his periods of combat service 
during the European Theater during WWII.  
There may be some exacerbation of his 
symptoms dating from this.  This 
exacerbation of symptoms is currently 
present.

According to the report of the first of the two VA mental 
disorders examinations of November 1997, the veteran, a 76-
year old individual with a 6th grade education, could only 
verbalize the following three sentences:  "I get real 
nervous.  I'm nervous all the time.  I don't like funerals."  
It was noted that he had just undergone a neuropsychological 
assessment due to his cognitive decline being readily 
apparent during the initial interview.  The subscribing 
examiner stated that the veteran, who was accompanied by his 
brother, needed assistance to ambulate, appeared extremely 
disheveled, maintained minimal eye contact with the examiner 
during the entire interview, had a blank facial expression, 
was able to identify only one symptom of his current service-
connected disorder and had a flat affect.  His mood appeared 
depressed and his memory, comprehension, concentration, 
judgment, insight and abstract thinking all appeared to be 
severely impaired.

The above report also reveals that the veteran was fully 
oriented, although he was found to suffer from a significant 
brain dysfunction and a significant loss of critical 
judgment.  In the examiner's opinion, the veteran was not 
capable of handling his benefit payments and the pertinent 
diagnoses were listed as generalized anxiety disorder, by 
history, in Axis I, total social isolation, with no friends, 
in Axis IV, and a global assessment functioning (GAF) level 
of 35, representing "[t]otal social and occupational 
impairment," in Axis V.  Additionally, the examiner included 
the following comment:

Th[e above] GAF score is consistent with 
the GAF score assigned to the veteran at 
his prior C&P examination on 4/15/95 ... .  
Clinical interview and neuropsychological 
testing reveals that the veteran has 
experienced a significant loss of 
critical judgment and dementia is clearly 
indicated.  Therefore I could not 
ascertain the current nature and severity 
of the veteran's service-connected 
anxiety disorder.  Also I can not offer a 
medical opinion as to the degree of the 
occupational and social impairment 
attributable to his service connected 
anxiety reactions due to his cognitive 
decline and inability to communicate 
effectively with the examiner.

According to the report of the second of the two VA mental 
disorders examinations of November 1997, the veteran's affect 
was somewhat flat and there appeared to be a paucity of mood.  
There was no evidence of psychosis, but there was significant 
impairment of the cognitive functions, including recent and 
remote memory.  There was no gross evidence of suicidal or 
homicidal ideation, although the veteran did appear to be 
somewhat apprehensive during the interview.  His brother 
reported that the veteran was essentially bedridden due to 
the advanced dementia.  The veteran reported problems 
sleeping, concerns about his wife's health and grief over the 
death of his son several years earlier.

The subscriber of the above report also stated that he 
reviewed the entire claims folder in detail and that there 
was little disagreement between him and the examiner who 
subscribed the first report of November 1997 referred to 
above as to their conclusions regarding this evaluation.  It 
appeared that the veteran had changed little since his VA 
medical examination of April 1995, only perhaps with some 
degree of worsening of his memory impairment, "but this is 
difficult to quantify."  At the present time, it was "felt 
that the service connected diagnosis of neurosis, general 
anxiety disorder[,] should be continued" and the examiner 
said that it would be virtually impossible to determine the 
severity of the service-connected disorder alone because of 
the significant degree of cognitive impairment present and 
the dramatic reduction in the veteran's ability to recall 
past, as well as current, events.  He also noted the 
following:

[The VA physician who subscribed the 
above referenced first report of November 
1997] and myself ... also agreed that based 
on the clinically [sic] evidence of the 
significant loss of memory present in 
this aging veteran it would be difficult 
to see him as employable - even 
considering his advanced age because of 
the profound impairment of cognitive 
functions, namely memory impairment for 
both past and present [events].

According to the report of the VA neuropsychological 
assessment of November 1997, the tests administered to the 
veteran revealed evidence of moderate depressive symptoms, 
including frequent depressed mood, restlessness and decreased 
energy.  They also revealed a low verbal IQ, an even lower 
performance IQ, a subaverage level on an arithmetic subtest, 
other very deficient scores suggesting severely impaired 
visual-perceptual abilities and marked deficits in some areas 
of memory functioning, including severe difficulties with 
recall and drawing.  The results of neuropsychological 
testing suggested a significant brain dysfunction and the 
conclusions and recommendations were as follows:

The results of this brief assessment 
suggest depression and mild-to-moderate 
dementia with verbal intelligence in the 
range of Borderline Intellectual 
Functioning and overall intelligence 
possibly somewhat lower.  Memory 
functioning was also impaired, but the 
patient was oriented to time and place.  
The most likely cause of the 
deterioration in brain functioning may be 
vascular, but other treatable etiologies 
are not ruled out.  Because of the 
severity of the cognitive deficits, the 
patient may have difficulty living 
independently and may require some 
supervision and assistance.

Analysis:

It is clear, from the above thorough discussion of the facts 
of the present case, that the veteran's current social and 
occupational impairment is total.  This degree of impairment 
appears to have been present for many years, as shown by the 
fact that the veteran has not been able to work for 
approximately 15 years, and as confirmed in most, if not all, 
of the above discussed reports of medical examinations and 
social and industrial surveys, which reveal an individual who 
reportedly was a hardworker for many years after service but 
whose psychiatric difficulties increasingly made it harder 
for him to be productive in society.

The question that remains unanswered in the present case, 
however, is whether the total social and industrial 
impairment that the veteran currently suffers from is solely 
the result of symptoms arising from the service-connected 
generalized anxiety disorder, rather than the result of 
symptoms arising from other, nonservice-connected disorders, 
such as the diagnosed dementia.  Genuine attempts have been 
made by VA to try to answer this question but the attempts 
have only been partially successful, as the specialists have 
all coincided in that the dementia is now so severe that it 
is impossible to distinguish, or differentiate, between the 
symptomatology that arises solely from the service-connected 
generalized anxiety disorder and the symptomatology that may 
be caused by the nonservice-connected dementia, or organic 
brain syndrome.

The fact remains, however, that the veteran, as noted above, 
has been unable to work since at least the mid or late 1980's 
and that at least the physician who subscribed the report of 
the April 1995 VA PTSD medical examination has said that part 
of the disability that precludes the veteran from seeking 
gainful employment clearly dates back to, and is a result of, 
the veteran's period of active military service during World 
War II.  Also, it is noted that, prior to the recent 
worsening of the veteran's memory capabilities apparently due 
to the dementia, he was already unable to work due to his 
psychiatric difficulties and the fact that it is nowadays 
impossible to differentiate between the symptomatology that 
arises from the service-connected generalized anxiety 
disorder and the symptomatology that arises from other 
nonservice-connected disorders, such as the dementia, cannot 
be held against the veteran, as such action would be unfairly 
prejudicial to him.

The Board has carefully weighed all the pertinent evidence of 
record and has taken into consideration the full cooperation 
and willingness to "go out of his way" that the veteran has 
always displayed before VA officials, the candidness of his 
statements of record and the testimonies of individuals who 
know the veteran and who have attested as to his inability to 
work since the mid or late 1980's and as to his having been a 
productive, hardworker individual in the past.  The Board has 
also kept in mind the fact that the veteran has been service-
connected for this mental disorder for more than 50 years, 
with a 50 percent rating in effect for the last 17 years, and 
has also evaluated the appealed matter under the 
aforementioned "unique standard of proof" that attaches to 
all claims submitted by all individuals who have served in 
the Armed Services. 

In view of the above, the Board finds that reasonable doubt 
has arisen regarding the question of whether the service-
connected generalized anxiety disorder alone currently is 
productive of total social and occupational impairment and 
the evidence as to whether the total impairment is due to the 
service-connected mental disorder rather than due to a 
nonservice-connected organic brain dysfunction, or dementia, 
is in equipoise.  The Board therefore hereby concludes, in 
resolving reasonable doubt in favor of the veteran, that a 
total rating based on total social and occupational 
impairment arising from the service-connected generalized 
anxiety disorder is warranted.


ORDER

A total rating based on total social and occupational 
impairment arising from the service-connected generalized 
anxiety disorder is granted, subject to the VA laws and 
regulations pertaining to the disbursement of VA funds.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

